Citation Nr: 0912417	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-27 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
including as a result of exposure to herbicide agents.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

	










INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1957 and from April 1962 to May 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the above claim.  
Jurisdiction is now with the RO in Honolulu, Hawaii.  

When this case was originally before the Board in July 2007, 
it was stayed pursuant to Ribaudo v. Nicholson, 21 Vet. App. 
16 (2007) (per curiam order).  On May 8, 2008, the Federal 
Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), where it reversed the U.S. Court of Appeals 
for Veterans Claims (Veterans Court) decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), and held that the 
Veterans Court had erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  
Accordingly, the Ribaudo stay of Haas-related cases is no 
longer in effect, and in light of the Supreme Court's denial 
of certiorari, VA's Office of General Counsel (OGC) has 
advised that the Board may resume adjudication of the 
previously stayed cases.  See FED. R. APP. P. 41; see also 
SUP. CT. R. 45 (setting forth the Supreme Court rule as to 
process and mandates).  As such, this case is now before the 
Board.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's DM 
was not present in service or until many years thereafter and 
is not related to service or to an incident of service 
origin, including exposure to herbicide agents, such as Agent 
Orange.



CONCLUSION OF LAW

DM was neither incurred in nor aggravated by service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in July 2003 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  The July 2003 letter 
also advised the Veteran that, to establish service 
connection based on the presumption of exposure to 
herbicides, he needed to submit proof that he served in the 
Republic of Vietnam. 

In light of the denial of the Veteran's claim for service 
connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service and private treatment records.  There is no 
indication that the Veteran has received VA treatment for his 
DM, and accordingly, no such records could be obtained.  The 
Board acknowledges that, to date, VA has neither afforded the 
Veteran an examination, nor solicited a medical opinion as to 
the onset and/or etiology of his DM.  However, no VA 
examination is necessary to satisfy the duty to assist in 
this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a 
medical examination or opinion when such is necessary to make 
a decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  As discussed below, there is no competent 
evidence that the Veteran's condition either manifested in 
service or is otherwise related to an event in service.  The 
Veteran has not reported experiencing continuity of 
symptomatology since service.  In such circumstances, there 
is no duty to obtain a medical examination or opinion.  
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  The 
statutory duty of VA to assist Veterans in developing claims 
does not include a duty to provide a Veteran with a medical 
examination and medical opinion absent a showing of a causal 
connection between his disability and his military service.  
38 U.S.C.A. § 5103A(a, d); Wells v. Principi, 326 F.3d. 1381 
(Fed. Cir. 2003).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

The Board notes that, in May 2006, the Veteran's spouse 
submitted additional evidence on the Veteran's behalf.  Other 
than a certificate of participation in a nuclear testing 
operation, the submitted evidence was duplicative of evidence 
already of record.  As the claim on appeal does not involve a 
disability subject to presumptive service connection based on 
exposure to radiation and no competent evidence of record 
relates the claimed disability to radiation exposure, this 
evidence is not pertinent to the Veteran's claim.  Thus, the 
Board will proceed with adjudication of his claim for 
entitlement to service connection for DM irrespective of this 
evidence.  See 38 C.F.R. § 20.1304(c) (2006).


II.  Service Connection

The Veteran contends that his DM was incurred in service due 
to exposure to Agent Orange in 1968.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Further, for certain chronic diseases, such as DM, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for this disease, is one year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Additionally, where a Veteran served on active duty "in the 
Republic of Vietnam" during the Vietnam era and has a 
certain listed disability, service connection may be 
established on a legal "presumption based on herbicide 
exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  Such a Veteran is presumed to 
have been exposed to herbicide agent (Agent Orange) during 
service unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during 
that service.  Id.; McCartt v. West, 12 Vet. App. 164, 166 
(1999).   

Significantly, in it's recent decision in Haas v. Peake, 525 
F.3d 1168 (2008), the Federal Circuit  held that VA's 
regulation defining "served in the Republic of Vietnam," 
under the Agent Orange Act, to mean "service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam," was reasonably interpreted by VA to require that a 
service-member had set foot within land borders of Vietnam in 
order to be entitled to statutory presumptions of both 
exposure and service connection for specified diseases under 
the Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit also 
stated that a Veteran who had served on board a Navy 
ammunition supply ship operating in the Vietnamese coastal 
waters had not "served in the Republic of Vietnam" under 
the Agent Orange Act and regulations since he had never gone 
ashore from the ship and set foot within land borders of 
Republic of Vietnam.  Haas, 525 F.3d at 1193; 38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the evidence of record does not show that the 
Veteran's DM had its onset during active service or is 
otherwise related to service.  Service treatment records are 
negative for treatment for DM.  Further, the evidence of 
record reveals that the Veteran was not diagnosed with adult 
onset DM until January 1995, almost 20 years following 
separation from service, and no competent medical opinion has 
linked this condition to his military service.  Additionally, 
because there is no evidence that the Veteran was diagnosed 
as having DM within one year of his discharge from active 
duty, presumptive service connection as a chronic disease 
under 38 C.F.R. § 3.309(a) is not warranted.  

Presumptive service connection based on exposure to 
herbicides pursuant to 38 C.F.R. § 3.309(e) is also not 
warranted in this case.  Although VA has determined that a 
positive association exists between exposure to herbicides, 
including Agent Orange, and the subsequent development of 
Type II DM, because there is no indication that the Veteran 
served in Vietnam, exposure to herbicides in this case cannot 
be presumed.  In this regard, the Board notes that, in August 
2003, the RO determined that the Veteran served aboard the 
USS Kearsarge, USS Enterprise, and USS Thomaston at various 
periods from 1967 to 1972 while these ships were in the 
official waters of Vietnam.  However, a subsequent CURR 
report indicates that there is no evidence that the USS 
Enterprise or the USS Kearsarge ever anchored or moored in 
Vietnam while the Veteran was aboard, or that the USS 
Thomaston was located in the vicinity of Vietnam while the 
Veteran was aboard.  Further, the CURR report notes that none 
of the permanently retained U.S. Navy records annotate 
individuals arriving or going ashore on a routine basis, or 
list the destinations of aircraft and vessels leaving Navy 
ships.  As such, there is no evidence of record indicating 
that the Veteran ever went ashore or set foot within the land 
borders of the Republic of Vietnam.  The Veteran has made 
only general statements and has not provided any specific 
details about actually setting foot within land borders of 
Vietnam.  Thus, it cannot be presumed that the Veteran was 
exposed to an herbicide agent during service and service 
connection for DM on a presumptive basis under 38 C.F.R. 
§§ 3.307 and 3.309(e) is not warranted.

Although the Board does not question the sincerity of the 
Veteran's conviction that his DM was caused by service, 
particularly due to herbicide exposure, as a lay person, he 
is not competent to establish a medical etiology merely by 
his own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (2008) (Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In sum, because the Veteran is not 
professionally qualified to suggest a possible medical 
etiology, and since there is no competent evidence of record 
showing that the Veteran's DM had its onset during service, 
was manifest within one year of his separation from service, 
or is related to any in-service disease or injury, including 
herbicide exposure, service connection for this condition 
must be denied.      

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for service connection for DM.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not 
so evenly balanced so as to allow for application of the 
benefit of the doubt rule as 



required by law and VA regulations.  See 38 U.S.C.A. § 5107 
(West 2002).  Accordingly, the claim for service connection 
for diabetes mellitus is denied.  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


